Citation Nr: 0508098	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  91-23 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of a head injury.  

2.  Entitlement to service connection for a claimed acquired 
eye disorder.  

3.  Entitlement to service connection for a claimed low back 
disorder.  




REPRESENTATION

Veteran represented by:	Jose R. Garcia Perez, Attorney





ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from August 1944 to May 
1946 and from October 1950 to July 1951.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating decision of the 
RO.  

In a decision promulgated in October 1991, the Board denied 
the veteran's claims.  The veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court) (known at 
the United States Court of Veterans Appeals prior to March 1, 
1999).  

By a February 1993 Order, the Court granted a Motion to 
Remand and vacated the October 1991 Board decision.  

The Board remanded the case for additional development of the 
record in February 1994, June 1995 and February 1998.  

In February 2000, the Board denied the veteran's claim of 
service connection for an anxiety reaction and reopened the 
claim of service connection for a back disability but then 
remanded that matter and other issues to the RO for further 
development of the record.  

In November 2002, the Board found that new and material 
evidence had been submitted to reopen the claims of service 
connection for a skin disorder, the residuals of a head 
injury, and for an eye disorder.

By June 2003 decision, the Board granted service connection 
for a skin disorder.  As the full benefit sought was granted, 
this issue is moot and no longer before the Board.  See 
Grantham v. Brown, 114 F. 3d 1156 (Fed. Cir. 1997).  The 
Board remanded the remaining issues for further development 
of the evidence.  

In a February 2004 statement, the veteran indicated that he 
had no further evidence to submit, as old private treatment 
records were unavailable due to deaths of physicians and 
other circumstances.  



FINDINGS OF FACT

1.  The veteran is not shown to have suffered a head injury 
during either period of active service.  

2.  The veteran did not manifest an acquired eye disease or 
low back disorder in service or for many years thereafter.  

3.  The currently demonstrated low back pathology including 
that of spondylosis and discogenic disease is not shown to be 
due to any injury or other event of the veteran's active 
service.  

4. The currently demonstrated acquired eye pathology 
including that of diabetic neuropathy, maculopathy and right 
eye pseudoaphakia is not shown to be due to any injury or 
other event of the veteran's active service.  

5.  The veteran currently is not shown to have the residuals 
of a head injury or trauma that happened during either period 
of active service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have residual head disability 
due to an injury or disease that were incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

2.  The veteran is not shown to have eye disability, 
including diabetic retinopathy, maculopathy and right eye 
pseudoaphakia due to disease or injury that was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).  

3.  The veteran's low back disability, including spondylosis 
and discogenic disease is not due to disease or injury that 
was incurred in or aggravated by active service; nor may any 
arthritis be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103 (West 2002).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence, which is necessary to make an informed decision on 
this issue.  

Thus, the Board believes that all relevant evidence, which is 
available, has been obtained.  The veteran and his 
representative, moreover, have been accorded ample 
opportunity to present evidence and argument on his behalf.  

Further, by the March 2002 and July 2003 letters and the 
October 2003 Supplemental Statement of the Case, the veteran 
and his representative have been notified of the evidence 
needed to establish the benefits sought, and he has been 
advised via these documents regarding his and VA's respective 
responsibilities as to obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Also, as indicated, the veteran stated in February 2004 that 
he had no further evidence to submit due to deaths of 
physicians and other circumstances.  Consequently, the Board 
concludes that VA's statutory duty to assist the veteran has 
been satisfied.  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

The service medical records are negative for any evidence of 
a head injury.  The service medical records are silent with 
respect to the back.  The service medical records do reflect 
that the veteran had a pterygium of the left eye at entrance 
to his first period of service.  

Although he had 20/20 uncorrected vision prior to service, it 
was noted that he had poor vision correctible to 20/20 at 
separation.  The post-service VA medical records reveal mild 
pterygium.  Except for the veteran's contentions, there was 
no evidence of a head injury residuals.  

On June 1970 VA medical examination, lumbar spine discogenic 
disease was diagnosed as was lumbar spondylosis.  

On December 1996 VA aid and attendance examination, the 
examiner noted no limitation of motion or deformity of the 
spine.

On January 1997 VA examination of the spine, the veteran 
reported having back pain associated with numbness and cramps 
in the arms and legs and an inability to walk well with 
weakness and loss of balance.  

The examiner noted that a September 1996 VA X-ray study 
revealed moderate lumbar spondylosis with disc space 
narrowing at L5-S1.  The examiner observed fixed deformity of 
the back with severe lumbosacral scoliosis and dorsal 
kyphosis.  

There was evidence of severe lumbosacral paravertebral muscle 
spasm.  Exquisite pain was evident on all movements of the 
lumbar spine.  The examiner diagnosed generalized 
osteoarthritis among other diagnoses unrelated to the back.  

On February 2000 VA examination of the eyes, right eye 
corrected vision was 20/80, and left eye corrected vision was 
20/400.  The diagnosis was that of diabetic retinopathy.  

On February 2000 VA examination for aid and attendance, the 
examiner noted pseudophakia in the right eye, mature 
cataracts of the left eye, diabetic retinopathy and 
degenerative joint disease of the spine.  

On February 2003 VA examination of the spine, the veteran 
complained of having chronic low back pain.  He also 
indicated that he had been wheelchair ridden for many years 
secondary to back pain, a fractured knee, and lower extremity 
weakness.  

The examination noted a March 2000 low back X-ray study that 
revealed moderate degenerative lumbar spondylosis, severe 
reduction of the intervertebral space at L4-5 and discogenic 
disease.  

The examiner diagnosed lumbar myositis, moderate lumbar 
spondylosis, and discogenic disease of the lumbar spine.  The 
examiner indicated that, based on the examination and a 
review of the record, the veteran's low back disability was 
not related to service.  

The examiner explained that there were no entries in the 
service medical records regarding the low back and the first 
indication of back pain was in 1970.  Because of the lack of 
low back complaints or diagnoses in service, it was unlikely 
that the low back disorder was related to service, according 
to the examiner.  

On February 2003 VA neurologic examination, the examiner 
observed no evidence of a scar on the scalp.  Speech was 
normal, and there was no aphasia or dysarthria.  There was no 
agnosia or apraxia.  

An examination of the cranial nerves revealed normal results.  
The pupils were reactive to light.  A shoulder shrug test was 
normal as was the cerebellar function.  There was no truncal, 
limb, or gait ataxia.  There were no involuntary movements.  
Grip function was adequately preserved.  There were some 
neurologic abnormalities of the lower extremities.  

The examiner found no central nervous system deficit.  No 
history of a head in jury was documented in the service 
medical records, and there were no external signs of a head 
in jury.  

On February 2003 VA examination of the eyes, right eye 
corrected vision was 20/400, and left eye corrected vision 
was 20/200.  There was no diplopia and no visual field 
deficit.  The diagnosis was that of evidence of stable 
proliferative diabetic retinopathy with associated chronic 
maculopathic changes status post focal laser treatment, 
marked variability in visual acuity secondary to uncontrolled 
hyperglycemia, and right eye pseudophakia in good order.  


Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

When a claim is filed for entitlement to service connection, 
whether on a direct basis or as secondary to a service-
connected disability, there must be an initial finding of a 
current chronic disability.  Although the appellant may 
testify as to symptoms he perceives to be manifestations of 
disability, the question of whether a chronic disability is 
currently present is one that requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. pp. 492 
(1992).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.


Analysis

With respect to service connection for residuals of a head 
injury, the veteran's claim must be denied.  

In order for service connection to be granted, there must be 
a present disability.  38 C.F.R. § 3.303, Gilpin, supra.  
However, the service medical records do not reflect a head 
injury, and the recent February 2003 VA examination found no 
evidence of a head injury or residuals that could be 
considered as secondary thereto.  A current disability not 
having been found, service connection for residuals of a head 
injury cannot be granted.  Id.  

Regarding service connection for an acquired eye disorder, 
his only current symptomatology has been associated with 
diabetes mellitus, maculopathy and right eye pseudoaphakia.  
No competent evidence has been presented to support his 
assertions that any current disability is due to an injury or 
other event of service.  In the absence of a nexus between a 
presently manifested disability and service, service 
connection for an eye disability cannot be granted.  Id.  

The Board notes, moreover, that decreased visual acuity, in 
itself, is not a disability for which service connection can 
be granted.  38 C.F.R. § 3.303(c).  

Regarding a low back disability, service connection also 
cannot be granted.  There is no indication regarding a back 
injury in service, and the February 2003 VA examiner, upon 
review of the record and examination of the veteran, opined 
that there was no link between the present low back 
disability and any event of service.  In the absence of a 
nexus between the veteran's low back disability and service, 
service connection for that disability must be denied.  
38 C.F.R. § 3.303.  

The veteran clearly believes that his disabilities of the 
eyes and low back and alleged residuals of a head injury are 
related to his periods of service.  The veteran, however, is 
not competent to provide medical opinions upon which the 
Board may rely.  Espiritu, supra.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision with respect to any of the issues on 
appeal.  



ORDER

Service connection for the residuals of a head injury is 
denied.  

Service connection for an acquired eye disorder is denied.  

Service connection for a low back disorder is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


